Name: Council Regulation (EEC) No 505/86 of 25 February 1986 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the Spanish peseta and the Portuguese escudo
 Type: Regulation
 Subject Matter: Europe;  economic structure
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 505/86 of 25 February 1986 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the Spanish peseta and the Portuguese escudo THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 ( 1 ), 234 (2) and 253 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the Monetary Committee, Whereas from 1 January 1986 Spain and Portugal form part of the Community ; whereas , for the purposes of agri ­ culture, accession is to take effect from 1 March 1986 only ; Whereas the agricultural conversion rates were fixed by Regulation (EEC) No 1678/85 (2), as last amended by Regulation (EEC) No 3772/85 (3) ; whereas the agricultural conversion rates for the new Member States should be introduced into Regulation (EEC) No 1678/85 ; Whereas the introduction of monetary compensatory amounts should be avoided on the accession of a new Member State ; whereas consequently, provision should be made for the application of a rate as closely in line as possible with economic reality, and a conversion rate for agriculture calculated on the basis of the arithmetic mean of the average rates recorded on the exchange markets on 24 and 25 February 1986 should be used for the curren ­ cies of the two new Member States ; Whereas Council Regulation (EEC) No 129/78 (4) laid down a specific date for the conversion of the amounts fixed in instruments relating to the common policy on agricultural structures, where Community financing thereof is undertaken exclusively by the European Agri ­ cultural Guidance and Guarantee Fund, Guidance Section ; whereas a similar special provision should be applied to Spain and Portugal for 1986 . HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1678/85 are hereby supplemented by the Annexes to this Regulation . Article 2 For 1986, the date of 1 January appearing in Article 1 of Regulation (EEC) No 129/78 is hereby replaced by 1 March 1986 for the conversion into pesetas and escudos of the amounts concerned in that Regulation . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 164, 24 . 6 . 1985, p. 1 . 2 OJ No L 164, 24 . 6 . 1985, p. 11 . (3) OJ No L 362, 31 . 12 . 1985, p . 24 . (4) OJ No L 20, 25 . 1 . 1978 , p. 16 . No L 51 /2 Official Journal of the European Communities 28 . 2 . 86 ANNEX ANNEX Ilia KINGDOM OF SPAIN Products Agricultural conversion rate 1 ECU = ... Pta Applicable from All sectors , except fresh fruit and vegetables 144,382 1 March 1986 Amounts not affected by price fixing 144,382 1 March 1986' ANNEX Villa PORTUGUESE REPUBLIC Products Agricultural conversion rate 1 ECU = ... Esc Applicable from Sheepmeat 150,355 1 March 1986 Sugar 150,355 1 March 1986 Seeds 150,355 1 March 1986 Olive oil 150,355 1 March 1986 Oilseeds :  colza and rape seed 150,355 1 March 1986  sunflower and linseed 150,355 1 March 1986  soya beans 150,355 1 March 1986 Dried fodder 150,355 1 March 1986 Field beans and peas 150,355 1 March 1986 Lupins 150,355 1 March 1986 Processed fruit and vegetables 150,355 1 March 1986 Fishery products 150,355 1 March 1986 Products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80 150,355 1 March 1986 Amounts not affected by price fixing 150,355 1 March 1986'